Case 4:18-cv-00548-ALM-KPJ Document 27 Filed 06/29/20 Page 1 of 4 PageID #: 85



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 CHAPWOOD CAPITAL INVESTMENT        §
 MANAGEMENT, LLC and                §
 ED BUTOWSKY,                       §
                                    §
      Plaintiffs,                   §
                                    §
 v.                                 § Civil Action No. 4:18-cv-00548-ALM-KPJ
                                    §
 CHARLES SCHWAB & CO., INC.,        §
 WALTER W. BETTINGER, II, and KEVIN §
 LEWIS,                             §
                                    §
      Defendants.                   §


                        FIFTH UPDATED JOINT STATUS REPORT

       On October 30, 2018, the Court entered an Order and Report and Recommendation of

United States Magistrate Judge (“Order”) (Dkt. 15), dismissing without prejudice several

Defendants and referring the Plaintiffs Chapwood Capital Investment Management, LLC and Ed

Butowsky (collectively, “Plaintiffs”) and the remaining Defendants Charles Schwab & Co., Inc.,

Walter W. Bettinger, II, and Kevin Lewis, (collectively, “Defendants”), “to binding arbitration, as

agreed to by the parties.” The Court’s Order required the parties to submit a joint status report by

February 27, 2019. The parties submitted a Joint Status Report (Dkt. 16), upon which this Court

entered another Order (“Second Order”) (Dkt. 17) for the parties to submit an updated joint status

report by May 30, 2019, on which date the parties filed an Updated Status Report (Dkt. 19). On

June 6, 2019, the Court issued another Order (“Third Order”) (Dkt. 20) for the parties to submit

an updated joint status report by August 30, 2019, on which date the parties filed a Second Updated

Status Report (Dkt. 21). On December 2, 2019, the Court entered an Order (“Fourth Order”)

requiring the parties to “provide an updated status report indicating the status of this matter by



                                                -1-
Case 4:18-cv-00548-ALM-KPJ Document 27 Filed 06/29/20 Page 2 of 4 PageID #: 86



March 27, 2020, or within seven days of the completion of the agreed arbitration, whichever is

sooner.” (Dkt. 24), on which date the parties filed a Fourth Updated Status Report (Dkt. 25). On

March 30, 2020, the Court entered an Order (“Fifth Order”) requiring the parties to “provide an

updated status report indicating the status of this matter by June 29, 2020, or within seven days

after the completion of the agreed arbitration, whichever is sooner.” (Dkt. 26) Pursuant to that

Fifth Order, the remaining parties state as follows:

              1. On August 27, 2019, Plaintiffs in this matter submitted a Demand for Arbitration

                 with JAMS in Dallas, Texas, naming as Respondents each of the remaining

                 Defendants in this matter. Plaintiffs copied counsel for Defendants via email on

                 the submission.

              2. On November 5, 2019, Defendants filed their Response to Plaintiffs’ Demand for

                 Arbitration with JAMS and served it on Plaintiffs

              3. On November 5, 2019, JAMS appointed three arbitrators.

              4. On December 9, 2019, JAMS sent a First Request for Missing Items to Plaintiffs

                 advising that it is missing the “Pre-hearing retainer in the amount of $7,000.00,

                 made payable to JAMS.”

              5. On January 13, 2020, JAMS sent a Second Request for Missing Items to Plaintiffs

                 advising that it is missing the “Pre-hearing retainer in the amount of $7,000.00.”

              6. Following this request, Plaintiffs’ counsel Ty Clevenger communicated with JAMS

                 in February and March 2020 informing JAMS of certain personal information

                 relating to Mr. Butowsky causing the delay in payment. Mr. Clevenger stated that

                 Mr. Butowsky has been in and out of the hospital for the past three months, and




100592505.2                                      -2-
Case 4:18-cv-00548-ALM-KPJ Document 27 Filed 06/29/20 Page 3 of 4 PageID #: 87



                 was currently awaiting further treatment at that time. Mr. Clevenger apprised

                 Defendants’ counsel of these communications on March 25, 2020.

              7. On May 7, 2020, JAMS sent another request for a “status report on this matter.”

              8. Following this request, on May 7, 2020, Plaintiffs’ counsel Ty Clevenger

                 communicated with JAMS that his “client was released from the hospital but is

                 awaiting another surgery [and that counsel would] try to find out when he thinks he

                 will be ready to proceed.”

              9. To date, Plaintiffs have not paid JAMS arbitration pre-hearing retainer in the

                 amount of $7,000.00.

              10. No further action in this matter has occurred.

 Dated: June 29, 2020                                Respectfully submitted,



                                                       /s/ Brett C. Govett
                                                         Brett C. Govett
                                                         State Bar No. 08235900
                                                         brett.govett@nortonrosefulbright.com
                                                         Ellen Sessions
                                                         State Bar No. 00796282
                                                         ellen.sessions@nortonrosefulbright.com
                                                         Kyle Schindler
                                                         State Bar No. 24066033
 OF COUNSEL                                              kyle.schindler@nortonrosefulbright.com
 NORTON ROSE FULBRIGHT US LLP                        2200 Ross Avenue, Suite 3600
                                                     Dallas, TX 75201-7932
                                                     Telephone:      (214) 855-8000
                                                     Facsimile:      (214) 855-8200

                                                     Counsel for Defendants Charles Schwab &
                                                     Co., Inc., Walter W. Bettinger, II, and Kevin
                                                     Lewis




100592505.2                                       -3-
Case 4:18-cv-00548-ALM-KPJ Document 27 Filed 06/29/20 Page 4 of 4 PageID #: 88



                                                 Respectfully submitted,



                                                   /s/ Ty Clevenger
                                                     Ty Clevenger
                                                     State Bar No. 24034380
                                                     tyclevenger@yahoo.com
                                                 P.O. Box 20753
                                                 Brooklyn, NY 11202
                                                 Telephone: (979) 985-5289
                                                 Facsimile: (979) 530-9523

                                                     Steven S. Biss
                                                     Virginia Bar No. 32972
                                                     stevenbiss@earthlink.net
                                                 300 West Main Street, Suite 102
                                                 Charlottesville, VA 22903
                                                 Telephone: (804) 501-8272
                                                 Facsimile: (202) 318-4098
                                                 (Application for Admission Pro Hac Vice
                                                 to be filed)

                                                 Counsel for Plaintiffs Chapwood Capital
                                                 Investment Management, LLC
                                                 and Ed Butowsky

                                CERTIFICATE OF SERVICE

         This pleading, Joint Status Report, was served in compliance with Rule 5 of the Federal

Rules of Civil Procedure via the Court’s ECF system, on June 29, 2020:

          Ty Clevenger                               Steven S. Biss
          P.O. Box 20753                             300 West Main Street, Suite 102
          Brooklyn, NY 11202-0753                    Charlottesville, VA 22903
          Phone: (979) 985-5289                      Phone: (804) 501-8272
          Fax: (979) 530-9523                        Fax: (202) 318-4098
          Email: tyclevenger@yahoo.com               Email: stevenbiss@eartlink.net




                                                                  /s/ Brett Govett
                                                                    Brett Govett




100592505.2                                    -4-
